  Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 1 of 18 PageID #:2839




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                )
SOUTHWEST AREAS PENSION FUND AND             )
CHARLES WHOBREY, Trustee,                    )
                                             )
             Plaintiffs,                     )
                                             )
      v.                                     )     09 C 4721
                                             )
VANGUARD SERVICES, INC., et al.,             )
                                             )
             Defendants,                     )     Judge Thomas M. Durkin
                                             )
      and                                    )
                                             )
Bridgestone/Firestone, Inc.,                 )
                                             )
             Citation Respondent.            )

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Central States Fund, Southeast and Southwest Area Pension Fund

and Howard McDougall (“Pension Fund”) brought this action against Vanguard

Services, Inc. and other Vanguard entities (together, “Vanguard”) for collection of

contributions and withdrawal liability under the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. R. 1. Years prior to the motion at

issue, a consent judgment was entered in the Pension Fund’s favor, and Vanguard

was ordered to pay $4,769,353.60 in unfunded pension withdrawal liability. R. 9. The

Pension Fund thereafter sought to enforce various indemnification agreements

between Vanguard and its former clients as citation respondents in order to satisfy

the consent judgment. At issue here is the Pension Fund’s attempt to enforce
  Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 2 of 18 PageID #:2840




indemnification agreements between Vanguard and citation respondent Bridgestone

Americas    Tire    Operations,    LLC    (“BATO”),     successor   in   interest    to

Bridgestone/Firestone, Inc. (“Bridgestone”), pursuant to which the Pension Fund

asserts that BATO is liable for the bulk of Vanguard’s withdrawal liability. R. 100. A

citation to discover assets was issued to BATO for that purpose (the “Citation”). R.

103. Now before the Court is BATO’s motion to dismiss the Citation. R. 107. For the

following reasons, that motion is granted.

                                    Background

      The consent judgment. Vanguard previously operated as a labor leasing

company that provided clients with temporary personnel. Vanguard paid the

employees and retained responsibility for collective bargaining, fringe benefits, taxes

and payroll, and was obligated to remit contributions to the Pension Fund—a

multiemployer pension fund under ERISA—on behalf of its covered employees.

Vanguard then passed on certain employee costs to its clients through labor lease

agreements, some of which required clients to indemnify Vanguard for withdrawal

liability associated with the Pension Fund.

      On July 12, 2008, Vanguard permanently ceased to have an obligation to

contribute to the Pension Fund, triggering a complete withdrawal within the meaning

of ERISA, 29 U.S.C. § 1383. Vanguard was assessed withdrawal liability in the

principal amount of $4,769,353.60. Vanguard and the Pension Fund subsequently

entered into a settlement agreement pursuant to which Vanguard agreed to the entry

of a consent judgment (such agreement, the “Settlement Agreement,” and such



                                          2
    Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 3 of 18 PageID #:2841




judgment, the “Consent Judgment”). Pursuant to the Settlement Agreement, the

Pension Fund agreed “not to execute the Consent Judgment or enforce against, or

otherwise attempt to collect any monies due under the Consent Judgment from

[Vanguard].” R. 93-2 at 13. But the Settlement Agreement expressly does not bar the

Pension Fund “from taking any act to assert claims under the Lease Agreements

including post-judgment discovery and taking action against third-parties.” Id. And

it grants the Pension Fund a “first position security interest” in claims under the

lease agreements. Id. ¶ 7.

        On August 11, 2009, the Honorable George W. Lindberg—assigned to this case

at the time—entered the Consent Judgment against Vanguard in the amount of

$4,796,660.08, representing the unpaid withdrawal liability principal and

contributions, plus statutory damages and interest. 1

        Prior supplementary proceedings for indemnification. Approximately

two years later, through supplementary proceedings under 735 ILCS § 5/2-1402 in

this action, the Pension Fund moved to enforce withdrawal liability indemnification

provisions contained in Vanguard’s labor lease agreements with former clients CMM

Transportation, Inc. (“CMM”) and Wise Alloys, LLC (“Wise”). R. 16; R. 17. The

Pension Fund issued citations to discover CMM and Wise’s assets for that purpose.

R. 10. CMM’s labor lease agreement obligated it to pay “any withdrawal liability

arising out of or in connection with any action or inaction by [CMM].” R. 18-2. And

the Wise agreement obligated it to pay “unfunded pension liability that might be



1   This Court revived the Consent Judgment on September 18, 2018. R. 96.
                                          3
    Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 4 of 18 PageID #:2842




assessed against Vanguard . . . as a result of supplying lease employees to any of

[Wise’s] terminals.” R. 13-2. CMM and Wise objected to the motions to enforce on

various grounds, but ultimately the indemnification provisions were enforced and

payment ordered against them for their proportionate shares of withdrawal liability. 2

        BATO lease agreements and Vanguard’s successor’s bankruptcy filing.

Like CMM and Wise, Bridgestone and Bandag—an entity Bridgestone acquired in

2017—previously leased labor from Vanguard pursuant to written agreements (such

agreements together, the “BATO Agreements”). The agreement between Vanguard

and Bridgestone was executed in 1992 and indicates that it will “run until cancelled

by either party” (“Bridgestone Agreement”). It provides further that:

        [Bridgestone] will indemnify and hold Vanguard harmless and defend
        against any loss, expense, fine, penalty or liability resulting from actual
        or alleged violation of any laws or regulations concerning employment
        or the application of any law concerning termination of employment
        caused solely by [Bridgestone.]

R. 101-3 at 3, 7. The Bridgestone Agreement also indicates that Bridgestone will “pay

Vanguard for services provided in accordance with the attached SCHEDULES or any

AMENDMENT(s) thereto.” Id. at 4. One such schedule, executed in July 2006,

reflects the parties’ agreement to certain “rates, fees, charges and conditions” and

indicates that “such wage rates, fees and amounts shall be invoiced accordingly.” R.

109, Ex. C to Sprau Aff., p. 1. It also states:

        In accordance with the collective bargaining agreement applicable to
        Vanguard’s employees, Bridgestone/Firestone will be billed for the exact
        cost of the following fringe benefits and taxes, or any subsequent


2That is, $40,238.68 plus interest as to CMM in 2012, and $300,404.69 plus interest
as to Wise in 2015. R. 67; R. 73; R. 83.
                                             4
  Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 5 of 18 PageID #:2843




      increases thereof which become effective under the Labor Agreement, or
      as a result of any change in Federal or State law or rules or regulations.

Id. at 4, ¶ V. The schedule thereafter sets forth the weekly pension contributions per

employee. Id. at 5.

      In turn, Vanguard and Bandag executed an agreement in 1989 regarding

Bandag’s labor leasing (“Vanguard-Bandag Agreement”). And Bandag and another

defendant, Vanguard sister company VMT Companies, Inc. (“VMT”), entered into a

labor leasing agreement effective as of 1995 (“VMT-Bandag Agreement,” and the

Vanguard-Bandag and VMT-Bandag Agreements together, “Bandag Agreements”).

R. 101 at 5. Like the Bridgestone Agreement, the Bandag Agreements also state that

they run “until cancelled by either party.” R. 101-5 at 5; R. 101-6 at 5. Schedules to

the Bandag Agreements contain the following clause:

      Any withdrawal liability related to the collective bargaining agreement
      and arising out of or in connection with any action or inaction of
      Vanguard, shall be the responsibility of Vanguard; and any withdrawal
      liability arising out of or in connection with any action or inaction by
      Bandag shall be Bandag’s responsibility.

R. 101 at 4.

      Ultimately, both Bandag and Bridgestone cancelled their respective

agreements with Vanguard. While the parties apparently agree that the Bandag

Agreements were cancelled prior to Vanguard’s 2008 decision to withdraw from the

pension plan, they dispute whether Bridgestone did. Indeed, the Pension Fund claims

that the Bridgestone Agreement was cancelled in 2009, while BATO contends that it

was cancelled in 2007. Regardless, according to the Pension Fund, the termination of




                                          5
    Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 6 of 18 PageID #:2844




Vanguard’s services under the BATO Agreements contributed to Vanguard’s

complete withdrawal from the fund.

        The Pension Fund seeks to enforce the BATO Agreements’ indemnification

provisions, requesting a judgment in the amount of $4,378,940.93 plus interest and

attorney’s fees and costs. The Pension Fund issued the Citation in connection with

those efforts. BATO now moves to dismiss the Citation under Rules 12(b)(1) and (6),

arguing that: (1) the indemnification provisions terminated with the BATO

Agreements; (2) the Court lacks jurisdiction to enter a judgment against it; and (3)

the Consent Judgment is not binding on BATO. BATO also contends that the Pension

Fund lacks standing to pursue Vanguard’s claims against it because Vanguard’s

successor in name, MC3, Inc. (“MC3”) filed for Chapter 7 bankruptcy in August 2015

and the claims therefore belong to the bankruptcy estate.

                                      Standard 3

        A Rule 12(b)(1) motion tests whether the Court has subject matter jurisdiction.

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir.



3 The Pension Fund challenges whether Rule 12(b)(6) applies to supplementary
proceedings under 735 ILCS § 5/2-1402, and indicates that it has “not been able to
find any cases where a supplementary proceeding was dismissed under that rule.” R.
109 at 1 n.1. However, the Court located Zausa v. Pellin, 2017 WL 2311232 (N.D. Ill.
May 26, 2017), a standalone lawsuit to enforce a judgment under § 1402 in which the
court dismissed the action under Rule 12(b)(6) (among others) for failure to state a
claim. But the Court recognizes that this supplementary proceeding differs from
Zausa, because this proceeding was filed as part of the underlying action, and
therefore there is no complaint to construe. Nevertheless, in keeping with the spirit
of Rule 12(b)(6) and because there does not appear to be any confusion about the basis
for BATO’s alleged liability, the Court gives deference to the allegations in the
Pension Fund’s motion to enforce the indemnification agreement as to BATO (R. 100;
R. 101) in assessing the parties’ various arguments for and against dismissal.
                                           6
  Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 7 of 18 PageID #:2845




2009). When evaluating a motion to dismiss under Rule 12(b)(1), if there are no

factual disputes, the Court accepts the allegations in the complaint as true, and draws

all reasonable inferences in the plaintiff’s favor. Bultasa Buddhist Temple of Chi. v.

Nielsen, 878 F.3d 570, 573 (7th Cir. 2017). But “a plaintiff faced with a 12(b)(1) motion

to dismiss bears the burden of establishing that the jurisdictional requirements have

been met.” Ctr. for Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588-

89 (7th Cir. 2014).

      In contrast, a Rule 12(b)(6) motion challenges the “sufficiency of the

complaint.” Berger v. Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016).

Generally, a complaint must provide “a short and plain statement of the claim

showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to

provide defendant with “fair notice” of the claim and the basis for it. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). This standard “demands more than an

unadorned, the-defendant-unlawfully- harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). While “detailed factual allegations” are not required, “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. The complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “ ‘A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’ ” Boucher v. Fin.

Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at



                                            7
  Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 8 of 18 PageID #:2846




678). In applying this standard, the Court accepts all well-pleaded facts as true and

draws all reasonable inferences in favor of the non-moving party. Tobey v. Chibucos,

890 F.3d 634, 646 (7th Cir. 2018).

                                       Analysis

      Proceedings to collect a judgment must “accord with the procedure of the state

where the court is located.” Fed. R. Civ. P. 69(a). Two provisions of Illinois law govern

supplementary proceedings to collect a judgment. The first, 735 ILCS 5/2-1402,

provides that a judgment creditor can enforce a judgment against assets held by a

debtor or third party by issuing a citation to discover assets. 735 ILCS § 5/2-1402(a);

Stonecrafters, Inc. v. Wholesale Life Ins. Brokerage, Inc., 915 N.E.2d 51, 56 (Ill. App.

Ct. 2009). The judgment creditor “need only have a reasonable belief that third

parties hold judgment debtor assets” to issue such a citation. In re Emerald Casino,

Inc., 223 F. Supp. 3d 740, 751 (N.D. Ill. 2016). And courts generally look for “some

evidence” that the third party possesses assets of the judgment debtor to support that

belief. Schak v. Blom, 777 N.E.2d 635, 639 (Ill. App. Ct. 2002). The second provision

is Illinois Supreme Court Rule 277. That rule requires the party to whom the citation

is directed “to appear for examination . . . concerning the property or income of or

indebtedness due the judgment debtor.” Ill. Sup. Ct. R. 277(c)(3). The rule also

provides for discovery, and expressly allows “[a]ny interested party” to “subpoena

witnesses and adduce evidence as upon the trial of any civil action.” Ill. Sup. Ct. R.

277(e). In the end, the judgment creditor has the burden to show that the citation

respondent possesses assets belonging to it. Mid-American Elevator Co. v. Norcon,

Inc., 679 N.E.2d 387, 390 (Ill. App. Ct. 1996).
                                           8
     Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 9 of 18 PageID #:2847




I.       Effect of Termination on Indemnification Obligation

         At the outset, BATO contends that the Citation should be dismissed because

any payment obligation terminated when the BATO Agreements were cancelled, and

the BATO Agreements were cancelled before Vanguard’s withdrawal liability arose.

BATO points out that each agreement states that it “shall run until cancelled by

either party,” and that none contains a survival clause. R. 108 at 6-7. BATO relies on

the Third Circuit’s decision in Nitterhouse Concrete Products, Inc. v. Glass, Molders,

Pottery, Plastics & Allied Workers International Union, & Local Union 201B AFL-

CIO CLC, 763 Fed App’x 164 (3d Cir. 2019). In Nitterhouse, the court affirmed the

district court’s conclusion that indemnification provisions did not cover withdrawal

liability incurred after the termination of the agreements because there was “no

explicit language” indicating that the liability “extended beyond the expiration of the

agreements.” Id. at 6-7 (citing Nitterhouse, 2018 WL 656013, at *19 (M.D. Pa. Feb. 1,

2018)).

         But the Pension Fund argues that unlike the agreement in Nitterhouse, the

Bridgestone Agreement was still in effect when Vanguard’s withdrawal liability

accrued, and as such, Vanguard’s right to payment vested and survived the

subsequent termination of the agreement. R. 109 at 6-7. The Pension Fund offers an

April 30, 2009 letter from Bridgestone to Vanguard indicating that Bridgestone was

terminating the agreement effective May 30, 2009—nearly eleven months after

Vanguard’s withdrawal from the Pension Fund. BATO complains that this letter was

offered “without explanation or context,” and that it presents “a fact issue as to the



                                           9
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 10 of 18 PageID #:2848




timing and effectiveness of the termination of Vanguard’s services to Bridgestone” as

to which it “is entitled to a full trial and jury.” R. 110 at 3. But the Court does not

view this dispute as a basis for dismissal. Indeed, summary proceedings under 735

ILCS § 5/2-1402 allow for broad discovery and an evidentiary hearing, and permit

third party citation respondents like BATO to present any defenses they might have

asserted against the judgment debtor. See Dexia Credit Local v. Rogan, 619 F.3d 612,

624 (7th Cir. 2010) (735 ILCS 5/2-1402 “permit[s] the court to determine the rights of

third parties”); JPMorgan Chase Bank v. PT Indah Kiat Pulp & Paper, 2012 WL

2254193, at *2 (N.D. Ill. June 14, 2012) (“Broad discovery is thus allowable in citation

proceedings involving a third-party”); see also Fed. R. Civ. P. 69(a)(2) (“in aid of the

judgment or execution, the judgment creditor . . . may obtain discovery from any

person . . . as provided in [the federal rules governing pre-trial discovery]”); see also

Stonecrafters, Inc., 915 N.E.2d at 58 (the rights of a “third-party citation respondent

can be adjudicated in citation proceedings”). Indeed, the Seventh Circuit has held

that following discovery in a § 1402 proceeding, “[t]he creditor is then entitled to a

trial or evidentiary hearing on the evidence.” GE Betz, Inc. v. Zee Co., 718 F.3d 615,

629 (7th Cir. 2013).

      Further, the Pension Fund argues that unlike in Nitterhouse, the BATO

Agreements’ terms and the parties’ conduct demonstrate that the indemnification

obligations survived, even assuming the agreements were terminated before

withdrawal liability accrued. The Pension Fund points to the fact that: (1) the

Bridgestone Agreement obligates Bridgestone to pay the “exact cost” of the pension



                                           10
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 11 of 18 PageID #:2849




benefits, including “any subsequent increases thereof;” and (2) the Bandag

Agreements obligate Bandag to pay any withdrawal liability caused by its action or

inaction, and Judge Lindberg previously enforced the very same language against

CMM post-termination. R. 109 at 8. According to the Fund, this language reflects that

the parties intended the payment obligations to include “future withdrawal liability,

not just withdrawal liability incurred during the duration” of the agreements. Id. The

Pension Fund also points out that when Bandag terminated the Vanguard-Bandag

Agreement, Vanguard immediately sent Bandag a letter reminding it of its

continuing obligation for potential withdrawal liability. See 109-10 (letter indicating

that although no withdrawal liability has been assessed, Bandag “would be

responsible for any withdrawal liability incurred by Vanguard . . . as a result of

[Bandag’s] cancellation of our services”).

      Other than to complain that the Pension Fund’s offerings “at worst”

demonstrate that the indemnification provisions “suffer from an ambiguity to which

the parties are entitled to a finding of fact as to their intent,” BATO offers no

meaningful response. R. 110 at 3-4. As discussed, discovery and such a fact finding

can occur within this supplementary proceeding—to determine when the BATO

Agreements terminated, and/or whether the parties intended the indemnification

provisions to survive that termination. The Court therefore declines to dismiss the

Citation on this basis.




                                             11
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 12 of 18 PageID #:2850




II.   Jurisdiction Under 735 ILCS § 5/2-1402

      BATO next argues that the Court lacks jurisdiction over the Citation because:

(1) the Pension Fund’s claim is not an unliquidated “asset” under 735 ILCS § 5/2-

1402; and (2) the Pension Fund has not shown that Bridgestone and/or Bandag

“caused” the liabilities within the meaning of the BATO Agreements.

      BATO first points to the Illinois Appellate Court’s decision in Ericksen v. Rush

Presbyterian St. Luke’s Medical Center to argue that indemnity claims may not be

pursued as “assets” under 735 ILCS § 5/2-1402 at all. See R. 108 at 7 (quoting

Ericksen, 682 N.E.2d 79, 84 (Ill. App. Ct. 1997)). But Ericksen did not hold that courts

generally   lack   jurisdiction   over   supplementary      proceedings    to   enforce

indemnification provisions. Instead, the court declined to enter a judgment against

the citation respondent in that case because there was no dispute that the

indemnification provision did not apply (and as such there was no “asset”). See

generally Ericksen, 682 N.E.2d 79. Nor does Ericksen require a judgment creditor to

demonstrate prior to the issuance of a citation that a third party possesses assets that

belong to it as BATO suggests; to the contrary, Ericksen “establish[ed] only that the

court cannot enter a judgment against a third-party who does not possess any assets

of the judgment debtor.” See JPMorgan Chase Bank, 2012 WL 2254193, at *2

(emphasis added). Here, the parties do dispute whether and if so to what extent the

indemnification provisions apply to Vanguard’s withdrawal liability. Those issues can

be resolved in this proceeding, and only then can the Court determine whether BATO

holds any assets sufficient to confer jurisdiction to enter judgment against it. See In



                                          12
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 13 of 18 PageID #:2851




re Emerald Casino, Inc., 223 F. Supp. 3d at 752-53 (citations were properly issued

where “no potential avenue for recovery has been thoroughly ruled out by a binding

judgment, and neither movant has responded to the citations to the extent necessary

to establish whether they hold assets of the judgment debtor”). To hold otherwise at

this stage would be premature and improper.

       BATO next argues that the Court lacks jurisdiction because any claim is

“unliquidated” in that its amount cannot be “ascertained or . . . readily . . . calculated.”

R. 108 at 8 (citing Matter of Knight, 55 F.3d 231, 235 (7th Cir. 1995)). But the Court

agrees with the Pension Fund that the same methodology used to compute CMM and

Wise’s proportionate share of withdrawal liability can be used to compute BATO’s.

See R. 109 at 11-12 (quoting previous court orders noting that the withdrawal liability

“damages are fixed and certain” and that the Pension Fund “used a reasonable

methodology” to compute CMM and Wise’s proportionate share).

       Finally, BATO contends that the claims are unliquidated because the Pension

Fund has not established that Bridgestone and Bandag caused Vanguard to incur the

liability within the meaning of the BATO Agreements. More specifically, BATO

points out that Bridgestone is not contractually obligated to indemnify Vanguard

unless Bridgestone “solely” caused the withdrawal liability, R. 108 at 9 (citing R. 101-

3, Art. I ¶ 6), and Bandag need indemnify Vanguard only for liabilities “arising out of

or in connection with any action or inaction by Bandag,” R. 101-7 ¶ III; R. 101-8 ¶ III.

BATO argues that both determinations require a fact finding. But this argument

misses the mark: the CMM indemnification provision contained the very same



                                            13
    Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 14 of 18 PageID #:2852




“causation” language as the Bandag Agreements here. See R. 67 at 1. And more to

the point, discovery and briefing on BATO’s defenses is permissible, including on this

issue of causation. Accordingly, the Court declines to dismiss the Citation for lack of

jurisdiction at this stage. 4

III.    Whether the Withdrawal Liability Award is Binding on BATO

        BATO next argues that it is not bound by the withdrawal liability award under

collateral estoppel principles, both because it was not “actually litigated” in the

underlying case, and because BATO was not a party in any event. BATO also

contends that under Illinois law, the Pension Fund must prove that the withdrawal

liability set forth in the Settlement Agreement was “reasonable.” R. 108 at 11 (citing

Guillen ex rel. Guillen v. Potomac Ins. Co. of Ill., 785 N.E.2d 1, 14 (Ill. 2003)). BATO

argues that Vanguard had no incentive to ensure the award’s reasonableness,

because it agreed only “to pay a small portion of the [amount] in exchange for [the

Pension Fund’s] agreement not to pursue it . . . for the much larger balance.” R. 110

at 7. In so arguing, BATO again insists that it is entitled to “a proceeding with service,

full discovery and an opportunity to rebut any showing that the Settlement

Agreement . . . was reasonable,” as well as “to test [Vanguard’s] motivations.” R. 108

at 12. But assuming that the Pension Fund must make such a showing, as discussed,




4The Court notes that if Bridgestone cancelled the Bridgestone Agreement only after
Vanguard’s complete withdrawal as the Pension Fund contends, there is a question
as to whether that cancellation could have “solely” caused the withdrawal liability
such that Bridgestone (now BATO) would be contractually obligated to indemnify
Vanguard.
                                           14
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 15 of 18 PageID #:2853




BATO can present its defenses to the Pension Fund’s claims at an evidentiary hearing

in the context of this citation proceeding. This is not a basis for dismissal.

IV.   Central States’ Standing to Pursue Vanguard’s Claims

      Finally, BATO argues that the Pension Fund lacks standing to pursue

Vanguard’s causes of action under the BATO Agreements because: (1) Vanguard did

not assign the indemnification claims to the Pension Fund; and (2) the claims at issue

belong to MC3’s bankruptcy estate.

      The Pension Fund does not meaningfully argue that it is Vanguard’s assignee.

And for good reason; the Settlement Agreement only grants the Pension Fund a “first

position security interest” in the claims at issue, and the Pension Fund does not

contend that it has foreclosed upon that interest. R. 93-2 ¶ 7. Nevertheless, the

Pension Fund has standing as judgment creditor to pursue the claims of judgment

debtor Vanguard—at least to the extent that Vanguard itself can pursue them. See

For Your Ease Only, Inc. v. Calgon Carbon Corp., 2009 WL 3255317, at *2 (N.D. Ill.

Oct. 6, 2009) (judgment creditor has rights equal to judgment debtor because

judgment creditor “stands in the shoes of the judgment debtor”).

      But as discussed, Vanguard’s successor in name, MC3, filed for Chapter 7

bankruptcy in August 2015. Generally, a Chapter 7 bankruptcy debtor’s pre-

bankruptcy legal claims belong to the bankruptcy estate, and as such can be

administered solely by the bankruptcy trustee. See 11 U.S.C. § 541(a)(1)

(commencement of a bankruptcy case creates an estate which consists of all legal and

equitable interests in property as of that time); see also Biesek v. Soo Line Railroad



                                           15
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 16 of 18 PageID #:2854




Co., 440 F.3d 410, 413 (7th Cir. 2006) (pre-bankruptcy claims are part of the estate

and belong to the Trustee). This is true even for legal claims that were not filed prior

to the bankruptcy case, provided the actions giving rise to the claims occurred prior

thereto. See In re Polis, 217 F.3d 899, 902 (7th Cir. 2000). As such, “[i]mmediately

upon the filing of a bankruptcy petition, § 362 of the bankruptcy code provides for an

automatic stay of efforts outside the bankruptcy proceeding to collect debts from the

bankrupt debtor.” In re Radcliffe, 563 F.3d 627, 630 (7th Cir. 2009). Nevertheless, a

creditor may seek relief from the automatic stay in order to pursue a claim to the

debtor’s pre-bankruptcy petition legal claims. See Agri-Best Holdings, LLC v. Atlanta

Cattle Exch., Inc., 812 F. Supp. 2d 898, 900 (N.D. Ill. 2011) (although generally a

trustee has the exclusive right to pursue claims on behalf of the debtor’s estate, “that

general principle yields where, as here, a creditor is given relief from the automatic

stay to exercise its rights to the debtor’s pre-petition assets, including the debtor’s

pre-petition legal claims”).

      Here, there is no dispute that any indemnification obligation BATO may have

arose before MC3 filed its Chapter 7 bankruptcy petition. But the Pension Fund

contends that the claims for indemnification are nevertheless not part of Vanguard’s

bankruptcy estate because Vanguard did not have the “unfettered ability to possess

and own” them when the bankruptcy proceedings commenced. R. 109 at 15-16

(quoting Matter of Rolf, 34 B.R. 159, 161 (Bankr. N.D. Ill. 1983)). In support, the

Pension Fund points out that the Settlement Agreement granted it a “first position

security interest” in Vanguard’s claims for indemnification, and indicates that if



                                          16
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 17 of 18 PageID #:2855




Vanguard were to file for bankruptcy, the Pension Fund may pursue the claims

against Vanguard’s customers. Id. at 16 (citing 93-2 ¶ 18). The Pension Fund also

points out that the bankruptcy trustee agreed to the entry of an order that would

allow the Pension Fund to pursue the claims through relief from the automatic stay.

Id., Exs. 8 and 9. But the Pension Fund cites nothing to indicate that property subject

to a security interest falls outside of the bankruptcy estate as a matter of course. And

while the Pension Fund attaches the agreed order that would allow it to pursue the

indemnification claims if entered, it does not demonstrate or claim that it was.

Accordingly, absent evidence of an assignment, that the automatic stay was lifted to

allow the Pension Fund to pursue the indemnification claims, or that the Pension

Fund otherwise has the right to pursue the claims notwithstanding MC3’s

bankruptcy, the Citation is dismissed for the Pension Fund’s failure to demonstrate

standing. See Lightspeed Media Corp. v. Smith, 830 F.3d 500, (7th Cir. 2016) (in a

Chapter 7 liquidation case, “only the trustee has standing to prosecute or defend a

claim belonging to the estate”) (emphasis in original).

                                     Conclusion

      For the reasons stated, BATO’s motion to dismiss the Citation, R. 107, is

granted. This dismissal is without prejudice to the Pension Fund’s refiling its

supplemental proceeding either as part of this action, or, if appropriate, as a

standalone case, provided it can demonstrate its standing to do so. Accordingly, any

future request for citation shall indicate on its face or in a document appended thereto




                                          17
 Case: 1:09-cv-04721 Document #: 112 Filed: 10/30/20 Page 18 of 18 PageID #:2856




the basis for the Pension Fund’s standing to pursue the indemnification claims at

issue.

                                            ENTERED:




                                            _______________________

                                            Honorable Thomas M. Durkin
                                            United States District Judge

Dated: October 30, 2020




                                       18
